Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 2/24/2021, wherein claims 1-20 are pending. 

Claim Objections
Claims 6,12,16, and 18 are objected to because of the following informalities:  Regarding claims 6,12,16, and 18, “compliment” should be changed to “complement” because compliment means “ a polite expression of praise or admiration” where as complement refers to something that completes something else. The examiner believes the applicant intended the latter meaning.

 Appropriate correction is required.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, it is unclear what is meant by “the acute angle of the thumb portion extending from the body and the acute angle of the pinky portion extending from the body provide for an optimal grip on the rein” because it is unclear what is considered an optimal grip. If there is a particular angle range that provides what the applicant considers to be the optimal grip, the applicant could claim this angle range instead, as long as there is support in the originally filed specification. 
Regarding claim 20, it is unclear what is meant by “the oblique angle of the thumb portion extending from the body and the acute angle of the pinky portion extending from the body provide for an optimal grip on the rein” because it is unclear what is considered an optimal grip. If there is a particular angle range that provides what the applicant considers to be the optimal grip, the applicant could claim this angle range instead, as long as there is support in the originally filed specification. 
Regarding claim 20, “the oblique angle” is lacking antecedent basis. Did the applicant intend to claim the acute angle of the thumb portion? For the purposes of the prior art rejection, the examiner is interpreting “oblique angle” as referring to the acute angle of the thumb portion.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates et al. (U.S. Patent No. 5509143).
Regarding claim 1, Yates teaches a glove (2) to assist a user in holding a rein (can be used to assist a user in holding a rein), the glove comprising: a body (cuff,4,6) comprising: a hand entry portion (12), a finger portion (4 surrounding 14 or  ends of 6a’-d’ of fig. 10, col. 3, lines 30-34) opposite of the hand entry portion (figs. 1,10), a palm portion (4 below the finger portion, 38, shown in fig. 3) positioned between the hand entry portion and the opposite finger portion (figs. 1-3), and a back of the hand portion (34, 4 below the finger portion, shown in fig. 2) positioned opposite the palm portion (figs. 1-3), the back of the hand portion further includes at least one first fastening device (34) positioned on an outer surface of the back of the hand portion (fig. 2) (col. 2, lines 29-35); a central fingers portion (6 and 4 surrounding 14 extending to 6, or 6 and 6a-6d extending to 6 )extends from the finger portion, the central fingers portion has a central fingers flap (6) hingedly attached to the outer surface of the back of hand portion of the body (figs. 4-5), the central fingers flap includes a cavity (within 6), the central fingers flap is selectively moved between an open position where at least a portion of a user's central fingers are exposed (fig. 5) and a closed position (fig. 1) where the user's central fingers are covered within the cavity, the central fingers flap includes at least one 
Regarding claim 3, Yates teaches the hand-warming device (30,32) is a disposable hand warmer (col. 2, lines 20-35).
Regarding claim 4, Yates teaches a thumb portion (4a) extending from the body at an acute angle with respect to an edge of the body (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 2, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (U.S. Patent No. 5509143) in view of Mack et al. (U.S. Patent No. 9781957).


Mack teaches a glove (10) having a first fastening device and a second fastening device (16,17) to hold a flap open that are magnets (col. 3, lines 33-42, figs. 1,2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the first fastening device and a second fastening device of Yates as magnets in view of Mack in order to increase longevity of the fastening unit and prevent snagging of the fastener on an environmental element.
Regarding claim 5, Yates fails to teach the thumb portion further comprises: a thumb flap hingedly attached to an outer surface of the thumb portion such that the thump flap is selectively moved between an open position where at least a portion of a thumb of the user is exposed and a closed position where the thumb of the user is covered.
Mack teaches a glove (10) having a thumb portion (43 of 11) further comprising: a thumb flap (13) hingedly attached to an outer surface of the thumb portion (figs .1,2) such that the thump flap is selectively moved between an open position (fig. 2) where at least a portion of a thumb of the user is exposed (col. 5, lines 29-32) and a closed position (fig. 1) where the thumb of the user is covered (col. 3, lines 33-42), the outer surface of the thumb portion and inside surface of the thumb flap each having a magnetic fastening device to hold open the flap (16,17)(col. 3, lines 33-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the thumb 
Regarding claim 6, the Yates/Mack combined reference teaches the outer surface of the thumb portion and an outside surface of the thumb flap each have a fastening device (16,17) configured to complement one another such that the thumb flap is held in the open position by the pair of fastening devices (col. 3, lines 33-42).
Regarding claim 7, the Yates/Mack combined reference teaches the pair of fastening devices is a pair of magnets (col. 3, lines 33-42).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (U.S. Patent No. 5509143) in view of Ryan et al. (U.S. Patent No. 4507803).
Regarding claim 8, Yates teaches a pinky portion (6a) but fails to teach the pinky portion extending from the body in a direction opposite the thumb portion and at an acute angle with respect to an edge of the body.
Ryan teaches a hand covering (figs. 1-3) having a pinky portion (20) extending from the body (14) in a direction opposite the thumb portion (16)(figs. 2,3) and at an acute angle with respect to an edge of the body (figs. 2,3).

Regarding claim 9, the Yates/Ryan combined reference teaches the acute angle of the thumb portion extending from the body and the acute angle of the pinky portion extending from the body provide for an optimal grip on the rein (the combined reference discloses the acute angles as claimed and therefore there is a reasonable expectation that the combined reference  would perform the claimed function of providing  for an optimal grip on the rein; see also abstract, col. 1, lines 45-55 of Ryan).
Regarding claim 10, the Yates/Ryan combined reference teaches at least a portion of the central fingers flap, the palm portion and the pinky portion is textured (38, flexible fabric of Yates would have some amount of texture, claim 1, col. 2, lines 15-20, 33-35; Ryan also includes textured portions (22) on the pinky and central portion to provide reinforcement (col. 2, lines 15-30).

Claims 11,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (U.S. Patent No. 5509143) in view of Ryan et al. (U.S. Patent No. 4507803) and further in view of Markson (U.S. Patent No. 6338163).
Regarding claim 11, the Yates/Ryan combined reference fails to teach the pinky portion further comprises: a pinky flap hingedly attached to an outer surface of the pinky 
Markson teaches a glove (10) having a pinky portion (18 at pinky,19 extending to 18 at pinky, figs. 1-3) further comprising a pinky flap (18 at pinky) hingedly attached to an outer surface of the pinky portion such that the pinky flap is selectively moved between an open position (figs. 3,4) where at least a portion of a pinky finger of the user is exposed (figs. 3,4)and a closed position (figs. 1,2) where the pinky finger of the user is covered (col. 2, lines 20-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the pinky portion of the combined reference so that the pinky portion further comprises: a pinky flap hingedly attached to an outer surface of the pinky portion such that the pinky flap is selectively moved between an open position where at least a portion of a pinky finger of the user is exposed and a closed position where the pinky finger of the user is covered in view of Markson in order to improve dexterity and tactile use of the wearer’s pinky.
Regarding claim 12, the Yates/Ryan/Markson combined reference doesn’t specifically teach the outer surface of the pinky portion and an outside surface of the pinky flap each have a fastening device configured to compliment one another such that the pinky flap is held in the open position by the pair of fastening device.
Markson further teaches back portions of one or more finger flaps (18) can be provided with a fastener and a complementary fastener (23) is affixed to the back of the glove so that the finger flaps can be held out of the way (col. 2, lines 33-39).
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (U.S. Patent No. 5509143) in view of Ryan et al. (U.S. Patent No. 4507803) in view of Markson (U.S. Patent No. 6338163), and further in view of Mack et al. (U.S. Patent No. 9781957).

Regarding claim 13, the Yates/Ryan/Markson combined reference fails to teach the pair of fastening devices is a pair of magnets.

Mack teaches a glove (10) having a first fastening device and a second fastening device that are magnets (16,17) to hold a flap open (col. 3, lines 33-42, figs. 1,2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the pair of fastening devices as magnets in view of Mack in order to increase longevity of the fastening unit and prevent snagging of the fastener on an environmental element.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (U.S. Patent No. 5509143) in view of Forrester (U.S. Patent No. 4670909).


Regarding claim 14, Yates teaches a glove (2) for a rider of a horse to hold a rein (can be used by a rider of a horse to hold a rein), the glove comprising: a body (cuff,4,6) having an inner layer (16) and an outer layer (18), the body comprising: a hand entry portion (12), a finger portion (ends of 6a’-d’ of fig. 10, col. 3, lines 30-34) opposite of the hand entry portion, a palm portion  (4 below the finger portion, 38, shown in fig. 3) positioned between the hand entry portion and the opposite finger portion (figs. 1-3), and a back of the hand portion (34, 4 below the finger portion, shown in fig. 2) positioned opposite the palm portion (figs. 1-3), the back of the hand portion comprises at least one first fastening device (34) positioned on the outer layer and at the back of hand portion (fig. 2) (col. 2, lines 29-35); a central fingers portion( 6 and 6a-6d extending to 6 ) extends from the finger portion, the central fingers portion has a central fingers flap (6)  hingedly attached to the outer layer at the back of hand portion of the body (figs. 4-5), the central fingers flap is selectively moved between an open position (fig. 5) where at least a portion of a central fingers of the rider is exposed and a closed position (fig. 1) where the central fingers of the rider are covered, the central fingers flap includes at least one second fastening device (36) positioned on an outer surface of the central fingers flap, wherein in the open position, the at least one second fastening device is releasably coupled to the at least one first fastening device (34) to maintain the open position (col. 2, lines 29-35); but fails to teach the back of the hand portion 
Forrester teaches a glove (10) wherein the back of the hand portion comprises: a pocket (13) positioned between the inner layer (27) and the outer layer  (12) of the body (figs. 1-3,7)(col. 2, lines 41-47), the pocket is configured to hold a hand-warming device (figs. 1,3,col. 1, lines 29-32, 51-55, the pocket is intended to hold small items and therefore can hold a hand-warming device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have positioned a pocket between the inner layer and the outer layer of the body of Yates, the pocket is configured to hold a hand-warming device in view of Forrester in order to allow small items such as keys and coins to be held on the back of the hand portion of the glove.

Claims 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (U.S. Patent No. 5509143) in view of Forrester (U.S. Patent No. 4670909) and further in view of Mack et al. (U.S. Patent No. 9781957).
Regarding claim 15, the Yates/Forrester combined reference fails to teach the at least one first fastening device and the at least one second fastening device are magnets.
Mack teaches a glove (10) having a first fastening device and a second fastening device (16,17) to hold a flap open that are magnets (col. 3, lines 33-42, figs. 1,2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the first fastening 
Regarding claim 16, the Yates/Forrester combined reference teaches a thumb portion  (4a) extending from the body at an acute angle with respect to an edge of the body (fig. 2); but fails to teach a thumb flap hingedly attached to an outer surface of the thumb portion such that the thump flap is selectively moved between an open position where at least a portion of a thumb of the rider is exposed and a closed position where the thumb of the rider is covered; and a first pair of fastening mechanisms, one of the first pair of fastening mechanisms is positioned on the outer surface of the thumb portion and the other one of the first pair of fastening mechanisms is positioned on an outside surface of the thumb flap, the first pair of fastening mechanisms is configured to complement one another such that the thumb flap is held in the open position by the first pair of fastening mechanisms.
Mack teaches a glove (10) having a thumb portion (43 of 11) further comprising: a thumb flap (13) hingedly attached to an outer surface of the thumb portion (figs .1,2) such that the thump flap is selectively moved between an open position (fig. 2) where at least a portion of a thumb of the user is exposed (col. 5, lines 29-32) and a closed position (fig. 1) where the thumb of the user is covered (col. 3, lines 33-42); and a first pair of fastening mechanisms (16,17), one of the first pair of fastening mechanisms is positioned on the outer surface of the thumb portion and the other one of the first pair of fastening mechanisms is positioned on an outside surface of the thumb flap (figs. 1,2), the first pair of fastening mechanisms is configured to complement one another such 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the thumb portion of Yates so as to comprise a thumb flap hingedly attached to an outer surface of the thumb portion such that the thump flap is selectively moved between an open position where at least a portion of a thumb of the user is exposed and a closed position where the thumb of the user is covered, a first pair of fastening mechanisms, one of the first pair of fastening mechanisms is positioned on the outer surface of the thumb portion and the other one of the first pair of fastening mechanisms is positioned on an outside surface of the thumb flap, the first pair of fastening mechanisms is configured to complement one another such that the thumb flap is held in the open position by the first pair of fastening mechanisms in view of Mack in order to improve dexterity and tactile use of the wearer’s thumb and to maintain the flap in the open position.
Regarding claim 17, the Yates/Forrester/Mack combined reference teaches the first pair of fastening mechanisms is a pair of magnets (col. 3, lines 33-42, figs. 1,2). 

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (U.S. Patent No. 5509143) in view of Forrester (U.S. Patent No. 4670909) in view of Mack et al. (U.S. Patent No. 9781957) in view of Ryan et al. (U.S. Patent No. 4507803) in view of Markson (U.S. Patent No. 6338163).
Regarding claim 18, the Yates/Forrester/Mack combined reference teaches a pinky portion (6a) but fails to teach the pinky portion extending from the body in a 
Ryan teaches a hand covering (figs. 1-3) having a pinky portion (20) extending from the body (14) in a direction opposite the thumb portion (16)(figs. 2,3) and at an acute angle with respect to an edge of the body (figs. 2,3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the glove and pinky portion of Yates so that the pinky portion extends from the body in a direction opposite the thumb portion and at an acute angle with respect to an edge of the body in view of Ryan in order to increase dexterity of the pinky and to adapt the glove for riding and holding reins correctly (abstract, col. 1, lines 45-55 of Ryan).
The Yates/Forrester/Mack/Ryan combined reference fails to teach a pinky flap hingedly attached to an outer surface of the pinky portion such that the pinky flap is selectively moved between an open position where at least a portion of a pinky finger of the rider is exposed and a closed position where the pinky finger of the rider is covered; 
Markson teaches a glove (10) comprising a pinky flap (18 at pinky) hingedly attached to an outer surface of the pinky portion (18 at pinky,19 extending to 18 at pinky, figs. 1-3) such that the pinky flap is selectively moved between an open position (figs. 3,4) where at least a portion of a pinky finger of the rider is exposed (figs. 3,4)and a closed position (figs. 1,2) where the pinky finger of the rider is covered (col. 2, lines 20-32),  and teaches back portions of one or more finger flaps (18) can be provided with a fastener and a complementary fastener (23) is affixed to the back of the glove so that the finger flaps can be held out of the way (col. 2, lines 33-39).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the pinky portion of the combined reference so that a pinky flap is hingedly attached to an outer surface of the pinky portion such that the pinky flap is selectively moved between an open position where at least a portion of a pinky finger of the rider is exposed and a closed position where the pinky finger of the rider is covered; and to having included a second pair of fastening mechanisms, one of the second pair of fastening mechanisms is positioned on the outer surface of the pinky portion and the other one of the second pair 

Regarding claim 19, the Yates/Forrester/Mack/Ryan combined reference fails to teach the second pair of fastening devices is a pair of magnets.

Mack teaches a pair of fastening devices that are magnets (16,17) to hold a flap open (col. 3, lines 33-42, figs. 1,2) on a glove (10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the pair of fastening devices as magnets in view of Mack in order to increase longevity of the fastening unit and prevent snagging of the fastener on an environmental element.
Regarding claim 20, the Yates/Forrester/Mack/Ryan combined reference teaches the oblique angle of the thumb portion extending from the body and the acute angle of the pinky portion extending from the body provide for an optimal grip on the rein (the combined reference discloses the acute angles as claimed and therefore there is a reasonable expectation that the combined reference  would perform the claimed function of providing  for an optimal grip on the rein; see also abstract, col. 1, lines 45-55 of Ryan).; and at least a portion of the central fingers flap, the palm portion and the pinky portion is textured (38, flexible fabric of Yates would have some amount of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732      

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732